ACCEPTED
                                        03-12-00186-CR
                                               4600811
                              THIRD COURT OF APPEALS
                                         AUSTIN, TEXAS
                                   3/23/2015 1:11:02 PM
                                      JEFFREY D. KYLE
                                                 CLERK




                        FILED IN
                 3rd COURT OF APPEALS
                     AUSTIN, TEXAS
                 3/23/2015 1:11:02 PM
                   JEFFREY D. KYLE
                         Clerk




03-13-00186-CR